DETAILED ACTION 
This Office action has been issued in response to amendment filed November 22, 2021.  
Claims 1, 2, 4-6, 10, 11, 13, 15-17, 19 and 20 have been amended. Claims 8, 9 and 14 are canceled. New claims 21-23 are presented. Currently, claims 1-7, 10-13 and 15-23 are pending. Applicant’s arguments are carefully and respectfully considered and some are persuasive, while others are not. Accordingly, rejections have been removed where arguments were persuasive, but rejections have been maintained where arguments were not persuasive. Also, a new rejections based on the newly added amendments have been set forth. Accordingly, claims 1-7, 10-13 and 15-23 are rejected and this action has been made FINAL, as necessitated by amendment. 
Response to Arguments
3. 	Applicant’s remarks and arguments presented on 11/22/21 have been fully considered but they are moot in view of the new ground of rejection presented in this office action.
Objection
4.	Claims 6 and 21-23 are objected because of the following reasons:
Claims 6 and 21 recited same or similar limitations. Although, claim 6 recited limitations of “each of the computational instances is associated with a different managed network”. However, this limitations is already recited in claim 1. Dependent claims 6 and 21 both are directly and indirectly depend on independent claim 1. Applicant is required to cancel the claim(s), or amend the claim(s) to place the claim(s) in proper dependent form.
Dependent claims are objected for incorporating the same deficiencies of their respective base claims. 
   
 

Claim Rejections- 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-7, 10-13 and 15-23 are rejected under 35 U.S.C. 103(a) as being unpatentable over Brasher et al.  (US 6,895,586 B1), hereinafter Brasher in view of Robertson et al. (US 2002/0173984 A1), hereinafter Robertson. 
As for claim 1, Brasher teaches a computing system comprising: a computational instance… ..within a remote network management platform and associated with a managed network, wherein the computational instance contains a configuration management database (see fig. 3, distributed computing environment, i.e., an enterprise. The enterprise comprises a plurality of computer systems, or nodes, which are interconnected through a network);
and a software application….on a server device of the managed network and configured to perform operations comprising: obtaining, from the configuration management database, a list of directories, a list of file types, and a list of file names (see column 2, line 11-31, namespace which are organized, distributed in logical memory; Directory service make the physical network topology. A network can access any resource. The directory service is similar to a database in that it contains entries, column 3, line 61 to column 4, line 7).
remotely accessing a computing device of the managed network; based on the list of directories, the list of file types, and the list of file names, determining a listing of files on the computing device; for each respective directory in the list of directories, obtaining, from the computing device, information respectively related to at least one file of the listing of files, wherein the at least one file of the listing of files is: (i)…within the respective directory on the computing device, and (ii) specified by the list of file types or specified in the list of file names; (see column 10, line 31-65, management console provide several functions, column 11, lines 35-46, namespace employ hierarchical information model in which objects are arranged hierarchically, each object include a name, a type and zero or  more attribute, column 8, lines 42-65, the enterprise include computer systems which are geographically remote and connected to the enterprise through the internet, analyze, manage, resource usage across the enterprise, column 2, lines 32-50, a directory service implemented in different ways that include how the reference can be queried, updated and protected in unauthorized access , fig. 6, root object enterprise have child objects, fig. 9, maintain a local file, keep track of files/sub-agents, managed entry points to namespace of files, accessing by pathnames);
based on the information related to the at least one file of the listing of files, receiving a condition related to the at least one file; based on the condition,….the at least one file within the listing of files, wherein the at least one file corresponds to a software product configured to execute on the computing device; and transmitting, to the configuration management database, the information related to the at least one file (see column 10, 31-65, authorized user navigate/access objects, events and historical data, provide a programmable environment for daily tasks, generating report, column 11, lines 49-65, column 13, lines 20-30, object can include accessing file, back-end maintain files, help files, catalogues, column 12, lines 55-65, objects/files manage software components in the enterprise for application instances, column 25, lines 6-16, various files are transferred as they used and with timestamps). 
Brasher teaches the claimed invention including the limitations of within a remote network management platform; on a server device; within the respective directory; the at least one file within the listing of files. Brasher does not explicitly teach the limitations of disposed within a remote network management platform; disposed on a server device; disposed within the respective directory, flagging the at least one file within the listing of files. In the same field of endeavor, Robertson teaches the limitations of disposed within a remote network management platform; disposed on a server device; disposed within the respective directory; flagging the at least one file within the listing of files (see [0016], maintain file or accessing during application process, [0129], in an enterprise periodically renew the lease or dispose of the registration, [0351], a flag s set on an entity so that every update gets stored in the database, [0200] track the amount of service and a threshold number of service reached and notifies from the repository).
 Brasher and Robertson both references teach features that are directed to analogous art and they are from the same field of endeavor, such as in an enterprise management system maintaining multiple computing system employing software packages, maintaining network applications, implementing directory service.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Robertson’s teaching to Brasher's system for enduring that data in the cache is kept current as changes occur in the corresponding data in the master data store. Thus, a highly distributed and partitioned environment can be readily accessible by client application across an enterprise. The environment supports large enterprise and systems in a telecommunication network, used customer account information, revenue statistics (see Robertson, [0010]-[0011]).   
		As for claim 11, 
		The limitations therein have substantially the same scope as claim 1 because claim 11 is a method claim for implementing those steps of claim 1. Therefore, claim 11 is rejected for at least the same reasons as claim 1.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Robertson’s teaching to Brasher's system for enduring that data in the cache is kept current as changes occur in the corresponding data in the master data store. Thus, a highly distributed and partitioned environment can be readily accessible by client application across an enterprise. The environment supports large enterprise and systems in a telecommunication network, used customer account information, revenue statistics (see Robertson, [0010]-[0011]).   
		As for claim 19, 
		The limitations therein have substantially the same scope as claim 1 because claim 19 is an article of manufacturer including a non-transitory computer-readable medium claim for implementing those steps of claim 1. Therefore, claim 19 is rejected for at least the same reasons as claim 1.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Robertson’s teaching to Brasher's system for enduring that data in the cache is kept current as changes occur in the corresponding data in the master data store. Thus, a highly distributed and partitioned environment can be readily accessible by client application across an enterprise. The environment supports large enterprise and systems in a telecommunication network, used customer account information, revenue statistics (see Robertson, [0010]-[0011]).   
As to claim 2, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Brasher and Robertson teach:
 wherein the computational instance contains a normalization database that associates information related to the listing of files with definitions of software products, and wherein the computational instance is configured to perform operations comprising: querying the normalization database with information related to the at least one file; receiving, from the normalization database, a definition of the software product associated with the information related to the at least one file; and updating the configuration management database to indicate that the at least one file is an instance of the software product (see Brasher, column 2, lines 32-51; column 9, lines 42-64).
As to claim 3, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Brasher and Robertson teach:
 wherein the definition of the software product includes one or more of a publisher name of the software product, a product name of the software product, an edition of the software product, or a version of the software product (see Brasher, column 4, lines 42-67; column 17, lines 39-67).
As to claim 4, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Brasher and Robertson teach:
wherein the remote network management platform includes a central instance operated by an entity that also operates the remote network management platform, and wherein the computational instance is configured to: obtain, by way of a client device, input defining a mapping between the information related to the at least one file and a definition of the software product; and transmit, to the central instance, a representation of the mapping (see Brasher, fig. 3, column 18, line 59 to column 19, line 34).
As to claim 5, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Brasher and Robertson teach:
 wherein the central instance contains a master normalization database and is configured to: receive, from the computational instance, the representation of the mapping; and based on the condition being met, store, in the master normalization database, the representation of the mapping (see Brasher, column 19, lines 51-67).
As to claim 6, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Brasher and Robertson teach:
 wherein the condition comprises the central instance receiving representations of the mapping from at least a threshold number of computational instances, wherein each of the computational instances is associated with a different managed network (see Brasher, column 20, lines 21-44).
As to claim 7, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Brasher and Robertson teach:
 wherein a second computational instance is disposed within the remote network management platform and associated with a second managed network, and wherein the central instance is configured to: transmit, to the second computational instance, the representation of the mapping (see Brasher, column 18, line 59 to column 19, line 12; fig. 3).
As to claim 10, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Brasher and Robertson teach:
wherein the information respectively related to the at least one file of the listing of files comprises: one or more of: a file name of the at least one file, a version associated with the at least one file, a checksum related to the at least one file, a size of the at least one file, a location of the at least one file within a file system of the computing device, an ownership of the at least one file, a time that the at least one file was created, or a time that the at least one file was last updated (see Brasher, column 10, line 31 to column 11, lines 47, column 16, lines 27-44; fig. 5).
As to claim 12, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Brasher and Robertson teach:
wherein a computational instance is disposed within a remote network management platform and associated with the managed network, wherein the computational instance contains the configuration management database (see Brasher, column 5, lines 24-51, column 9, lines 34-41).
Claims 13 and 15-18 correspond in scope to claims 2-7 and are similarly rejected.
Claim 20 correspond in scope to claim 2 and is similarly rejected.
As to claim 21, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Brasher and Robertson teach:
wherein the condition comprises a threshold number of instances of the at least one file (see Brasher, column 20, lines 21-44).
As to claim 22, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Brasher and Robertson teach:
wherein the software application is configured to perform operations comprising: remotely accessing a plurality of computing devices of the managed network; based on the list of directories, the list of file types, and the list of file names, determining a corresponding listing of files on each computing device of the plurality of computing devices; based on the corresponding listing of files on each computing device, determining a number of instances of the at least one file; and comparing the number of instances of the at least one file to the threshold number of instances (see Brasher, column 8, lines 42-65, column 2, lines 32-50, fig. 6, fig. 9).
As to claim 23, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Brasher and Robertson teach:
wherein the software application is configured to perform operations comprising: based on the comparison, flagging at least one instance of the at least one file for removal from a corresponding computing device of the plurality of computing devices, wherein the threshold number of instances corresponds to a number of software licenses associated with the software product (see Brasher, column 18, lines 47-57; Also see Robertson, [0200]).

Prior Arts
7.	US 2016/0162370 A1 teaches user identifies directories or folders that are to be synchronized and defines synchronization criteria for the files in the directories or folders. E-discovery operations provide a unified collection and search capability for data in the system ([0005], [0213]).
US 2014/0201141 A1 teaches matching metadata associated with the file with one or more specified metadata parameters (such as filename, file owner, directory, creation date, modification date, size, type, location, Global Positioning System (GPS) coordinates, among others). The criteria used to identify files to be synchronized can vary ([0009]).
EP 3399695A1 teaches managing network in enterprise or cloud based, provide management interfaces, discovering services provided by both the enterprise and cloud-based network ([0004]).
Le Jamtel Emilien: “Swimming in Monero Pools”; IEEE, 2018;
US 2002/0173984, US 2015/0127788, US 2008/0243900, US 9798596, US 20170235756, US 9753816, US 9430491 teaches these reference also read the claim recited limitation. These references are state of the art at the time of the claimed invention. 
Conclusion

8.	The examiner suggests, in response to this Office action, support being shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application (see 37 C.F.R. § 1.75(d)(1), 37 C.F.R. § 1.83(fa), 37 C.F.R. § 1.111(c)).

9.	The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action (see MPEP § 7.96)
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
11.	Any inquiry concerning this communication or earlier communication from the examiner should be directed to Daniel A Kuddus whose telephone number is (571) 270-1722. The examiner can normally be reached on Monday to Thursday 8.00 a.m.-5.30 p.m. The examiner can also be reached on alternate Fridays from 8.00 a.m. to 4.30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Hossain Alam can be reached on (571) 272-3978. The fax phone number for the organization where this application or processing is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from the either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL A KUDDUS/            Primary Examiner, Art Unit 2154   
01/12/22